Citation Nr: 1234442	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  08-29 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a separate compensable evaluation for exposure keratitis due to proptosis and lagophthalmos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from July 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Phoenix, Arizona, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied ratings in excess of 40 percent for the Veteran's Grave's ophthalmopathy and in excess of 10 percent for keratitis.  

The Veteran requested a hearing before a Veterans Law Judge, to be held at the RO (Travel Board); such was scheduled for March 2011, and the Veteran was properly notified of such.  In February 2011, the Veteran contacted the RO and stated that he would not be able to attend the Travel Board.  Thus, his hearing request is deemed withdrawn.  

In December 2011 the Board denied a rating in excess of 40 percent for Graves ophthalmopathy and, following a re-characterization of the issue, granted a 20 percent rating for exposure keratitis due to proptosis and lagophthalmos.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a July 27, 2012 Order, granted the parties' Joint Motion for Remand (JMR).  The JMR noted that the Board's decision should not be vacated with respect to the grant of a 20 percent rating for exposure keratitis due to proptosis and lagophthalmos and that the Veteran did not contest the denial of a rating in excess of 40 percent for Graves ophthalmopathy.  Rather the JMR noted that the Board failed to provide adequate reasons and bases as to why the Veteran's exposure keratitis due to lagophthalmos did not warrant an additional separate compensable rating or why referral for an extra-schedular evaluation was not warranted.  Thus, only the issue of entitlement to a separate compensable evaluation for exposure keratitis due to proptosis and lagophthalmos is before the Board. 



FINDING OF FACT

The Veteran's active exposure keratitis due to proptosis and lagophthalmos manifests pain.  


CONCLUSION OF LAW

The criteria for a separate maximum 10 percent evaluation for exposure keratitis due to proptosis and lagophthalmos have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.84a, Diagnostic Code (DC) 6001 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The grant of a separate maximum 10 percent evaluation for exposure keratitis due to proptosis and lagophthalmos has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of granting the maximum schedular benefit available, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Analysis

The Veteran seeks a separate compensable evaluation for exposure keratitis due to proptosis and lagophthalmos.  

The July 2012 JMR noted that in its December 2011 decision, the Board granted the Veteran a 20 percent rating for lagophthalmos, but did not explain why a separate rating under DC 6001, which is rated on impairment of visual acuity or field loss, pain, rest requirements, or episodic incapacity, could not be assigned without violating principals of pyramiding.  The Veteran's service-connected Graves ophthalmopathy is rated under DC 6076 as loss of visual acuity.  It was also noted that the Board's reasons as to why referral for an extra-schedular rating were inadequate.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection, or on appeal of a subsequent denial of an increased rating, it may be found that are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The RO originally granted service connection for Graves ophthalmopathy, with a 40 percent evaluation and keratitis, with a 10 percent evaluation, in July 2002.  In the rating decision on appeal the Veteran's ratings were continued under DC 6092-6076 for Graves ophthalmopathy and under DC 6001 for keratitis.  In the December 2011 Board decision, the Veteran's keratitis was re-characterized as "keratitis due to proptosis and lagophthalmos" and granted a maximum 20 percent evaluation under DC 6022, bilateral lagophthalmos.  

Lagophthalmos is defined as a condition in which the eye cannot be completely closed.  See Dorland's Illustrated Medical Dictionary, 1013 (30th ed., 2003).  

Keratitis is denied as inflammation of the cornea.  See Dorland's Illustrated Medical Dictionary, 993.

The criteria for evaluation of eye conditions were amended effective December 10, 2008.  The changes applied, however, only to claims filed on or after that date. Schedule for Rating Disabilities; Eye, 73 Fed. Reg. 66,543, 66,544 (November 10, 2008) (to be codified at 38 C.F.R. pt. 4).  As the claim currently on appeal was filed in August 2007, the older provisions apply.

A November 2007 VA examination noted that the Veteran reported that working on a computer caused his eyes to burn and vision to become blurry.  Following visual field and other optometric testing, he was given an impression of Grave's ophthalmopathy, with mild proptosis with exposure keratitis causing ocular irritation, especially with prolonged near work.  

An October 2010 VA examination report noted that the Veteran's claim file was reviewed.  The Veteran had been retired for 3 years.  The Veteran complained of blurry vision with a burning feeling for a few years and that he used artificial tears with slight relief from blurry vision and discomfort.  Following visual field and other optometric testing, impressions of Grave's ophthalmopathy and keratitis, both eyes, were given.  It was noted that the Veteran's Grave's ophthalmopathy caused proptosis of both eyes, which in turn caused and aggravated corneal dryness leading to bilateral corneal inflammation (keratitis).  The examiner noted further that an intermittent burning sensation was associated with the keratitis and may be managed with artifical tears.    

In its December 2011 decision the Board found that the evidence of record showed that he had bulging eyes and slightly opened eyelids and an underlying diagnosis of lagophthalmos.  The Board then assigned a rating of 20 percent under DC 6022.  Under DC 6022 when the eye cannot be completely closed, lagophthalmos warrants a 20 percent rating when the condition is bilateral.  This diagnostic code does not mention pain or other symptomatology.  The July 2012 Court Order and JMR noted that the 20 percent rating under DC 6022 was not appealed; therefore, the December 2011 Board decision is final and the propriety of the 20 percent rating under DC 6022 is not before the Board.  Nor is the other Board finding that DC 6025, epiphora, impairment of the lachrymal (tear) ducts, was not for application.  

Under DC 6001, chronic keratitis can be rated from 10 to 100 percent based on "impairment of visual acuity or field loss, pain, rest requirements, or episodic incapacity."  When active, a minimum 10 percent evaluation is assigned.  See 38 C.F.R. § 4.84a.  The Veteran's service connected Grave's ophthalmopathy is rated as 40 percent based on DC 6090, impairment of muscle function, diplopia, and is rated based on visual acuity or visual field impairment.  See Id.  Therefore, to assign the Veteran a rating under DC 6001 based on impairment of visual acuity or field loss would clearly amount to compensating the same symptoms twice, which would be prohibited pyramiding.  See 38 C.F.R. § 4.14.

However, under DC 6001 active keratitis causing pain warrants a maximum 10 percent rating.  There is no medical evidence of record indicating that the Veteran's lagophthalmos, which was rated by analogy under DC 6022, causes the same manifestations or symptoms as his keratitis.  Given that the November 2007 VA examiner found that the Veteran had keratitis causing ocular irritation and the October 2010 VA examiner found that his keratitis was active and chronic and caused a burning sensation, which is the equivalent of pain, a separate 10 percent rating under DC 6001 is warranted.  Under the pre-2008 DC 6001, a 10 percent rating for keratitis is the only, and therefore maximum, rating available for keratitis causing pain, rest, or episodic incapacity.  Under the current DC 6001 there are ratings ranging from 10 to 60 percent based on incapacitating episodes or 10 to 100 percent based on impairment of visual acuity, however the current code is not for application.  

Thus a separate maximum 10 percent rating under DC 6001 for exposure keratitis due to proptosis and lagophthalmos is warranted.  

A claim for a finding of total disability based on individual unemployability (TDIU) is not inferred here.  A claim for increased evaluation includes an allegation of total disability on all possible bases, Rice v. Shinseki, 22 Vet. App. 447 (2009), but in this instance a claim for TDIU was separately adjudicated in a July 2010 rating decision, which was following the November 2007 VA examination noting that the Veteran quit his job because of his vision; the denial of entitlement to a TDIU has not been appealed and evidence subsequent to the July 2010 rating decision does not indicate that the Veteran's eye disability caused employment problems.  Thus, the evidence of record does not raise a TDIU issue; nor does the July 2012 Court Order and JMR suggest this.  

Finally, to address the Court Order and JMR, the record does not establish that the rating criteria are inadequate for rating the Veteran's eye disabilities.  The Veteran's eye disabilities are manifested by impairment of visual acuity, the inability to close his eyes completely, and pain associated with swelling of the cornea (keratitis).  The effects of the Veteran's disabilities and manifestations of them have been fully considered and are directly addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).

Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms," including whether his eye disabilities cause marked interference with employment as he claimed in November 2007 VA examination when he reported that he quit his job due to problems with his eyes, is not required and referral for an extraschedular rating is unnecessary.  See Thun, supra.  





ORDER

A separate maximum 10 percent evaluation for exposure keratitis due to proptosis and lagophthalmos is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


